PER CURIAM.
Andrew L. Wilson appeals the district court’s dismissal of his civil rights action filed under 42 U.S.C.A. § 1983 (West Supp.2001). We have reviewed the record and the district court’s opinion and find the district court correctly concluded Wilson’s complaint was barred by the statute of limitations.* See Hardin v. Straub, 490 U.S. 536, 538, 109 S.Ct. 1998, 104 L.Ed.2d 582 (1989); Owens v. Okure, 488 U.S. 235, 249-50, 109 S.Ct. 573, 102 L.Ed.2d 594 (1989); National Advertising Co. v. City of *954Raleigh, 947 F.2d 1158, 1162 (4th Cir. 1991). Accordingly, we affirm on this ground. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court also found Wilson’s complaint failed to state a claim upon which relief may be granted under 28 U.S.C.A. § 1915A(b)(1) (West Supp.2001). Because we conclude Wilson's complaint was barred by the statute of limitations, we need not address the merits of Wilson’s claim.